IN THE SUPREME COURT OF THE STATE OF DELAWARE

LORETTA JACKSON,                       §
                                       §
       Plaintiff Below,                §   No. 219, 2021
       Appellant,                      §
                                       §   Court Below—Superior Court
       v.                              §   of the State of Delaware
                                       §
DELAWARE OFFICE OF                     §   C.A. No. N21C-06-065
ANIMAL WELFARE and                     §
DELAWARE DIVISION OF                   §
PUBLIC HEALTH,                         §
                                       §
       Defendants Below,               §
       Appellees.                      §

                          Submitted: February 4, 2022
                          Decided: March 22, 2022

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                     ORDER

      After careful consideration of the parties’ briefs and the record below, we

conclude that the Superior Court’s dismissal of the complaint filed by the plaintiff

below-appellant, Loretta Jackson, should be affirmed. The Superior Court dismissed

the complaint, which was the third complaint Jackson had filed relating to the death

of her dog in June 2016, as barred by res judicata. Jackson primarily reargues the

Superior Court’s dismissal of her first complaint in this appeal. As this Court

previously held in affirming the Superior Court’s dismissal of Jackson’s second
complaint, Jackson cannot relitigate the dismissal of her first complaint.1 To the

extent Jackson argues that res judicata did not bar her new claim that the defendants

below-appellees committed fraud by providing a false name for the animal welfare

officer allegedly responsible for the death of her dog, that claim would be barred by

the three-year statute of limitations as Jackson has had notice of the correct name

since the filing of the first motion to dismiss in December 2016.2

       This is the third appeal Jackson has filed arising from the same claims. We

warn Jackson that if the Court finds she has abused the judicial process by filing

frivolous or malicious litigation, the Court may enjoin her from filing future appeals

without leave of the Court.3

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                          BY THE COURT:

                                          /s/ Gary F. Traynor
                                          Justice




1
  Jackson v. Barla, 2019 WL 1941484 (Del. May 1, 2019).
2
  10 Del. C. § 8106(a).
3
  10 Del. C. § 8803(e).
                                            2